                      Case 1:17-cv-02041-RJL Document 77 Filed 06/11/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                District of Columbia
                                                 __________    District of __________


                         Fridman et al.                            )
                             Plaintiff                             )
                                v.                                 )      Case No.     17-cv-2041
                       Bean LLC et al.                             )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendants Bean LLC (a/k/a Fusion GPS) and Glenn Simpson                                                              .


Date:          06/11/2020                                                                     /s/ Zachary Blau
                                                                                              Attorney’s signature


                                                                                     Zachary Blau D.C. Bar No. 1600714
                                                                                          Printed name and bar number
                                                                                         Levy Firestone Muse LLP
                                                                                         1401 K. St. NW, Suite 600
                                                                                          Washington, DC 20005

                                                                                                    Address

                                                                                         zblau@levyfirestone.com
                                                                                                E-mail address

                                                                                               (202) 819-2714
                                                                                               Telephone number

                                                                                               (202) 595-8253
                                                                                                 FAX number


            Print                        Save As...                                                                     Reset
